Name: 74/583/EEC: Council Decision of 20 November 1974 on the monitoring of sugar movements
 Type: Decision
 Subject Matter: trade policy;  foodstuff;  beverages and sugar
 Date Published: 1974-11-27

 Avis juridique important|31974D058374/583/EEC: Council Decision of 20 November 1974 on the monitoring of sugar movements Official Journal L 317 , 27/11/1974 P. 0021 - 0021 Finnish special edition: Chapter 3 Volume 6 P. 0030 Greek special edition: Chapter 03 Volume 11 P. 0064 Swedish special edition: Chapter 3 Volume 6 P. 0030 Spanish special edition: Chapter 03 Volume 7 P. 0260 Portuguese special edition Chapter 03 Volume 7 P. 0260 COUNCIL DECISION of 20 November 1974 on the monitoring of sugar movements (74/583/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to the proposal from the Commission; Whereas the situation currently existing on the sugar market necessitates the setting up of machinery for the close and regular supervision of all sugar movements, HAS DECIDED AS FOLLOWS: Sole Article Member States shall each week furnish the Commission with all relevant information on contractually committed quantities of sugar, on the volume of sales and purchases and on the presumed origin and destination of sugar involved in all such transactions. Done at Brussels, 20 November 1974. For the Council The President Ch. BONNET